Citation Nr: 0842254	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back condition.

2.  Entitlement to service connection for a back condition.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right forearm condition, claimed as a residual of an 
intravenous infusion.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to May 
1988. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to service connection for a back 
condition, on the merits, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 1988 rating decision, which denied the claim 
of entitlement to service connection for a back condition and 
a right forearm condition, is final.

2.  The evidence received since the October 1988 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for a right forearm condition and does not raise a reasonable 
possibility of substantiating the veteran's claim.

3.  The evidence received since the October 1988 rating 
decision relates to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for a back condition and raises a reasonable possibility of 
substantiating the veteran's claim.




CONCLUSIONS OF LAW

1.  The evidence received since the final October 1988 rating 
decision, which denied the claim of entitlement to service 
connection for a right forearm condition, is not new and 
material, and thus the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  The evidence received since the October 1988 final rating 
decision, which denied the claim of entitlement to service 
connection for a back condition, is new and material, and 
thus the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material; VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial. Id. 
 
In this case, the AOJ provided the appellant VCAA notice on 
the claim being decided by a letter dated July 2006.  

In Pelegrini II, as previously indicated, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  In this case, notice was provided after the initial 
decision; however, the timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claim.  The March 2008 supplemental statement of the case 
(SSOC) considered the claim based on all the evidence of 
record.  This readjudication acted to remedy any timing 
defect in regard to the VCAA.  
 
The content of such notices, however, reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the aforementioned notice letter, the RO 
acknowledged the claims being decided, notified the veteran 
of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  The RO also identified the evidence it had received in 
support of all of the claims being decided and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed form authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf. 
The RO also advised the veteran to identify or send directly 
to VA all requested evidence to support his claims. 
 
The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the AOJ provided the appellant 
information on disability ratings and effective dates to be 
assigned service-connected disabilities and effective dates 
to be assigned increased evaluations.   

Given the favorable disposition of the action on the issue of 
whether new and material evidence has been submitted to 
reopen the claims of service connection for a back 
disability, the Board need not assess VA's compliance with 
the VCAA in the context of this jurisdictional issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  The veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of this appeal. 
 
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners addressed the 
disabilities at issue in this appeal.  
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

Back Condition

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).
 
 
If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The RO originally denied service connection for a back 
condition in an October 1988 rating decision.  The veteran 
was notified of the decision the same month.  He did not 
appeal.  Thus, the October 1988 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2008).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the October 1988 rating 
decision consisted of a VA examination and service treatment 
records indicating that the veteran had been treated numerous 
times in-service for a lower back condition.  The examination 
result was essentially normal; thus, the RO denied the 
veteran's claim as he had no current disability concerning 
his back.

The relevant evidence of record received since the October 
1988 rating decision consists of various medical records 
diagnosing the veteran with a back condition, to include an 
April 2005 VA treatment record diagnosing the veteran with 
degenerative disc disease of the lumbosacral spine.  The 
Board additionally notes that a VA examination dated June 
2004 indicated the veteran had traumatic arthritis of the 
lumbosacral spine.

After review, the Board finds that the standard for new and 
material evidence has been met.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the 
veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for a seizure disorder is reopened.

Right Forearm Condition

As regards to the veteran's current claim for service 
connection, the Board notes that, in Boggs v. Peake, the 
United States Court of Appeals for the Federal Circuit held 
that the 'factual basis' of a claim for service connection is 
the veteran's disease or injury, rather than the symptoms of 
that disease or injury.  In the case at hand, at the time of 
the prior October 1988 rating decision, the RO denied 
entitlement to service connection residuals for a right 
forearm injury, claimed as a residual of an in-service 
intravenous infusion.  The Board notes that the veteran's 
current claim is right hand pain claimed as a result of that 
same injury.  Under the circumstances, the Board is of the 
opinion that the veteran's current claim is, in fact, based 
on the factual basis as his previous claim, and, accordingly, 
must be considered on a 'new and material' basis.  Boggs v. 
Peake, 520 F. 3d 1330 (Fed. Cir. 2008). 

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).
 
If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The RO originally denied service connection for a right 
forearm condition in an October 1988 rating decision.  The 
veteran was notified of the decision the same month.  He did 
not appeal.  Thus, the October 1988 decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2008).  
Therefore, new and material evidence is needed to reopen the 
claim. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the October 1988 rating 
decision consisted of a VA examination and service treatment 
records indicating that the veteran had been treated numerous 
times in-service for a right forearm condition which resulted 
from complications of an intravenous infusion.  The 
examination result was essentially normal; thus, the RO 
denied the veteran's claim as he had no current disability 
concerning his right forearm.

The relevant evidence of record received since the October 
1988 rating decision consists of hundreds of pages of medical 
records, none of which indicate a current disability 
concerning the veteran's right forearm.  However, the Board 
notes that the veteran complained of right hand pain in 
October 2002.  The Board additionally notes that a VA 
treatment record dated April 2005 indicates that the veteran 
was seen because he reported he had received nerve damage as 
a result of an IV given in-service.  The veteran has 
additional VA medical record notations concerning complaints 
of pain in his right hand and an inability to completely 
close his right hand as well as decreased strength during 
2004 and 2005.  However, this symptomatology is attributed to 
the fact that he had broken his little finger of his right 
hand playing basketball many years after service which 
resulted in traumatic arthritis of the proximal 
interphalangeal joint and a deformity of this same digit.  In 
this regard, the Board notes that the veteran's one complaint 
of pain recorded in the approximately twenty years since 
active service, due to the IV given in service does not 
constitute a disability for VA purposes.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Thus, there is 
no evidence showing current disability or diagnosis of the 
veteran's claimed condition.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  
   
After review, the Board finds that the standard for new and 
material evidence has not been met.  As indicated, there is 
no evidence in the veteran's claims file which establishes a 
current disability of the right forearm resulting from the 
in-service IV.     
Thus, the claim may not be reopened at this juncture.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a right 
forearm condition, the appeal is denied.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a back 
condition, the appeal is granted.


REMAND

As the record shows that the veteran has a current back 
disability and service treatment records indicate that a back 
condition was treated during active service; a VA examination 
is necessary to obtain an opinion as to whether the veteran's 
current disability is related to his military service.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006). 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for a back 
disability.  After securing any necessary 
release, such records should be requested, 
including any pertinent VA treatment 
records, and all records which are not 
duplicates should then be associated with 
the claims file. 

2.  Schedule the veteran for a VA 
examination to determine the current 
nature of the veteran's back disability.  
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  For any back disability found, 
the examiner should express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that the back 
disability had its onset in service or is 
otherwise related to service.  A rationale 
for any opinions should be provided. 

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration. 



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 
 
 
 





 Department of Veterans Affairs


